BROTHERTON, Justice,
dissenting:
It appears to me that the tail is now wagging the dog in West Virginia property taxation. Our statute requires a county assessor to assess property at its true and actual value, and I would go beyond Syllabus Point 2 and say that the price paid for property in an arm’s length transaction is the best evidence of actual value. I would not, however, let the quest for true value override the constitutional requirement that taxation be equal and uniform. There is neither equality nor uniformity when recent purchasers of property must pay tax based on current value while all other property owners pay tax based on low, outdated assessed values. Where, as in this case, the assessor has made only token attempts to bring similar property up to current value, the assessor is intentionally and systematically undervaluing the other property in violation of Article X, § 1 of the West Virginia Constitution.
While I recognize the need for improving the educational system in West Virginia, this improvement cannot constitutionally be achieved at the expense of a few taxpayers. Appraisal of all property at its true and actual value must be achieved within the bounds of the “equal and uniform” provision of the constitution. The legislature has required full value assessment, W.Va. Code § 11-3-1 (1983), and the State Tax Commissioner is nearing completion of a statewide reappraisal program. This Court should not interfere in this process, which is legislative and administrative in nature. In my opinion, the holding in this case undermines any effort by the State Tax Commissioner to set uniform values, especially for mineral lands.
More fundamental than interference with the administrative process, however, is the majority’s condonation of the discriminatory “reappraisal method” in this case. My legal objections to this system were more fully set out by Justice Neely in his dissent to the opinion in Kline v. McCloud, 174 W.Va. 369, 326 S.E.2d 715 (1984). For these reasons, I respectfully dissent, and I am authorized to say that Justice NEELY joins me.